Allowance
This action is responsive to the following communication: Amendment filed on 6/30/2022.  
The Amendment filed on 6/30/2022 is entered. 
Claims 1-20 are pending.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 9 and 18 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:
display a current waypoint and a future waypoint; a user input for generating a navigational selection; a global positioning system for detecting an aircraft location … generate the graphical user interface in response to the first waypoint and the second waypoint and not the third waypoint, the processor being further operative to generate the graphical user interface in response to the navigational selection, the first waypoint and the third waypoint and not the second waypoint… the processor being further 5Appl. No. 16/769,464 Reply to Office Action of April 1, 2022 operative to generate the graphical user interface for replacing the first waypoint with the second waypoint and continuing to display the third waypoint and the third navigational information in response to the aircraft location being indicative of the aircraft arriving at the first waypoint.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179